       CASE 0:20-mj-00668-TNL Document 15 Filed 09/09/20 Page 1 of 1




PAUL ENGH                                                   (612) 252-1100
LAWYER                                                      SUITE 260
                                                            650 THIRD AVENUE SOUTH
                                                            MINNEAPOLIS, MN 55402
                                                            FAX: (612) 339-7851

September 9, 2020

Magistrate Judge Elizabeth Cowan Wright
United States Courthouse
316 North Robert Street
St. Paul, MN 55101

RE: United States v. Michael Robert Solomon, 20-668M-001

Dear Magistrate Judge Wright,

This will confirm the defense request, made with the consent of my client, Michael
Robert Solomon, to continue today’s probable cause and detention hearing until
Tuesday, September 15, 2020. The reasons for this request include your
undersigned’s need for additional time to consult with Mr. Solomon, who is
incarcerated and cannot be personally seen save by Zoom. We have had one
conference, and another is necessary. Moreover, the affidavit in support of the
Government’s complaint is factually and legally complex, and the additional time
is necessary in order for the defense to adequately address the allegations. See 18
U.S.C. (f)(2)(B).

                                            Sincerely yours,

                                            /s/ Paul Engh

                                            Paul Engh

PE/cm
cc: Drew Winter, AUSA
    Michael Robert Solomon
